IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JOHN D. RUTLEDGE,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D13-4742

FEDERAL NATIONAL
MORTGAGE CORPORATION,
LINDA M. ROARK, TENANT,
ANNA A. ANDERSON A/K/A
ANNA B. ANDERSON, ET AL.,

      Appellee.


_____________________________/

Opinion filed March 11, 2015.

An appeal from the Circuit Court for Duval County.
William A. Wilkes, Judge.

John D. Rutledge, pro se, Appellant.

Kathleen E. Angione of SHD Legal Group, P.A., Ft. Lauderdale, for Appellee.




PER CURIAM.

      AFFIRMED.

CLARK, ROWE, and MAKAR, JJ., CONCUR.